            Case 1:18-cr-00319-LTS Document 256 Filed 06/26/20 Page 1 of 1

                                   UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF NEW YORK
                                         500 PEARL STREET
                                    NEW YORK, NEW YORK 10007
   CHAMBERS OF
LAURA TAYLOR SWAIN                                                                            TEL. (212) 805-0417
                                                                                              FAX (212) 805-0426



                                                                                         June 26, 2020

   By First Class Mail

   Samantha Batista
   Inmate # 86154-054
   MCC New York
   Metropolitan Correctional Center
   150 Park Row
   New York, NY 10007

                                     United States v. Samantha Batista
                                   Case No. 18 CR 319 (LTS) (S.D.N.Y.)

   Dear Ms. Batista:

                     The Court has received your June 16, 2020, letter concerning the conditions of

   your confinement at the Metropolitan Correctional Center. The Court cannot directly intervene

   to address these issues as raised. You may file a grievance with the Bureau of Prisons through

   its Administrative Remedy Program. The Court will also forward your letter to its Pro Se Office,

   which will provide you with information about how to file a civil lawsuit, should you wish to use

   that avenue to challenge the conditions of your confinement.


                                                                         Very truly yours,

                                                                         /s/ Laura Taylor Swain

                                                                         Laura Taylor Swain
